DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20 and their depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior rat to Takashima et al. (US Publication 2009/0154055) is relied upon herein to disclose the cut-out portions of the internal electrodes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Line 7 and Line 12, a “first cutout portion” and a “second cutout portion” are introduced. However, Claim 1, which Claim 15 depends from, already introduces these elements. The claim will be examined as best understood.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Line 7 and Line 12, a “first cutout portion” and a “second cutout portion” are introduced. However, Claim 1, which Claim 15 depends from, already introduces these elements. The claim will be examined as best understood.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Line 7 and Line 12, a “first cutout portion” and a “second cutout portion” are introduced. However, Claim 1, which Claim 15 depends from, already introduces these elements. The claim will be examined as best understood.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Line 7 and Line 12, a “first cutout portion” and a “second cutout portion” are introduced. However, Claim 1, which Claim 15 depends from, already introduces these elements. The claim will be examined as best understood.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-12, 14-16, 18, 20-21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Publication 2021/0027949) in view of Takashima et al. (US Publication 2009/0154055).


    PNG
    media_image1.png
    322
    490
    media_image1.png
    Greyscale


Figure 4A of Kobayashi with Examiner’s Comments (Figure 4AEC)
In re claim 1, Kobayashi discloses a multilayer capacitor, comprising: 
a capacitor body (10 – Figure 3, ¶25) including first and second dielectric 5layers (11 – Figure 4A, 4B, ¶53) and internal electrodes (12, 13, 15 – Figure 4A, ¶53) (14 – Figure 4B, ¶53) alternately laminated, and including first and second surfaces opposing each other (10a, 10b – Figure 3, ¶48), third and fourth surfaces (10c, 10d – Figure 1, Figure 3, ¶48) opposing each other and connected to the first and second surfaces, and fifth and sixth surfaces (10e, 10f – Figure 4A, Figure 1, ¶48) opposing each other and connected to the first and second surfaces and 10the third and fourth surfaces; 
first and second external electrodes (18, 19 – Figure 1, Figure 4A, ¶50) disposed on the fifth and sixth surfaces of the capacitor body (Figure 1, Figure 4A), respectively; and 
third and fourth external electrodes (16, 17 – Figure 1, Figure 3, Figure 4A, ¶49) disposed on the third and fourth surfaces of the capacitor body (Figure 1, Figure 3, Figure 4A), respectively, 15wherein the internal electrodes include: 
a first internal electrode (15 – Figure 4A) disposed on the first dielectric layer (11 – Figure 4A) and connected to the first and second external electrodes (18, 19 – Figure 4A); 
a second internal electrode (12 – Figure 4A) disposed on the first 20dielectric layer (11 – Figure 4A), spaced apart from the first internal electrode (15 – Figure 4A), and connected to the third external electrode (16 – Figure 4A); 
a third internal electrode (13 – Figure 4A) disposed on the first dielectric layer (11 – Figure 4A), spaced apart from the first internal electrode (15 – Figure 4A), and connected to the fourth external electrode (17 – Figure 4A); and 
25a fourth internal electrode (14 – Figure 4B) disposed on the second DB1/ 120367657.1 Page 24dielectric layer (11 – Figure 4B), spaced apart from the first to fourth external electrodes (16, 17, 18, 19 – Figure 4B), and overlapping at least a portion of the first to third internal electrodes (Figure 3, Figure 4A, Figure 4B), and
Wherein each of the second and third internal electrodes (15, 12 – Figure 4A) has a length which is less than ½ a length of the capacitor body in the length direction (Figure 4A).
Kobayashi does not disclose wherein the second internal electrode has at least one first cutout portion at a front end, adjacent to the third surface of the capacitor body in a direction perpendicular to the third surface of the capacitor body, and
wherein the third internal electrode has at least one second cutout portion at a front end, adjacent to the fourth surface of the capacitor body in a direction perpendicular to the fourth surface of the capacitor body,
Takashima discloses wherein a second internal electrode (19 – Figure 6, Figure 7, ¶83) has at least one first cutout portion at a front end (Figure 6, Figure 7), adjacent to the third surface of the capacitor body (6 – Figure 6, Figure 7, ¶83) in a direction perpendicular to the third surface of the capacitor body (Figure 6), and
wherein a third internal electrode (20 – Figure 6, Figure 7, ¶83) has at least one second cutout portion at a front end (Figure 6, Figure 7), adjacent to the fourth surface of the capacitor body (7 – Figure 6, Figure 7, ¶82) in a direction perpendicular to the fourth surface of the capacitor body (Figure 6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 2, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the first internal electrode (15 – Figure 4A) includes: 
a first body portion (15B – Figure 4AEC) overlapping a portion of the fourth internal electrode (14 – Figure 4B, Figure 3); and
first and second lead portions (15L1, 15L2 – Figure 4AEC) extending from the first 10body portion toward the fifth and sixth surfaces of the capacitor body (10e, 10f - Figure 4AEC), respectively.
In re claim 4, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi does not disclose wherein the second internal electrode has a first cutout 25portion on at least one corner, and DB1/ 120367657.1 Page 25wherein the third internal electrode has a second cutout portion on at least one corner.
Takashima discloses wherein a second internal electrode (19 – Figure 5) has a first cutout 25portion on at least one corner (Figure 5), and DB1/ 120367657.1 Page 25wherein the third internal electrode (20 – Figure 5) has a second cutout portion on at least one corner (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 5, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the second internal electrode (12 – Figure 4A) includes a second body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), 
and 10wherein the third internal electrode (13 – Figure 4A) includes a third body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B).
Kobayashi does not disclose the second internal electrode has a third lead portion extending from the second body portion toward the third surface of the capacitor body, and the third internal electrode has a fourth lead portion extending from the third body portion toward the fourth surface of the capacitor body.
Takashima discloses the second internal electrode (19 – Figure 6) has a third lead portion (26 – Figure 6, ¶83) extending from the second body portion (25 – Figure 6, ¶83) toward the third surface of the capacitor body (Figure 6), and the third internal electrode (20 – Figure 6) has a fourth lead portion (28 – Figure 6, ¶84) extending from the third body portion toward the fourth surface of the capacitor body (Figure 6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 7, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses the fourth internal electrode (14 – Figure 4B) includes a 4-1 internal electrode (14A – Figure 7B, ¶88) and a 4-2 internal electrode (14B – Figure 7B, ¶88) disposed on the second dielectric layer (11 – Figure 7B) and spaced apart from each other in a direction perpendicular to the third and fourth surfaces of the capacitor body (10c, 10d – Figure 7B).
In re claim 8, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses the 4-1 internal electrode (14A – Figure 7B) overlaps a portion of the first and second internal electrodes (15, 12 – Figure 6, Figure 7A), and wherein the 4-2 internal electrode (14B – Figure 7B) overlaps a portion of 5the first and third internal electrodes (15, 13 – Figure 6, Figure 7A).
In re claim 9, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses the first and second external electrodes (18, 19 – Figure 1, Figure 3, Figure 4A) extend from the fifth and sixth surfaces of the capacitor body (10e, 10f – Figure 1)to 10portions of the first and second surfaces (10a, 10b – Figure 1, Figure 3), respectively, and wherein the third and fourth external electrodes (16, 17 – Figure 1, Figure 3) extend from the third and fourth surfaces of the capacitor body (10c, 10d – Figure 1, Figure 3) to portions of the first and second surfaces (10a, 10b – Figure 1, Figure 3), respectively.
In re claim 10, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses the first to fourth external electrodes (16, 17, 18, 19 – Figure 1, Figure 3, Figure 4) further include a plating layer disposed on respective surfaces thereof (¶136).
In re claim 11, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the first internal electrode (15 – Figure 4A) includes a first body portion (15B – Figure 4AEC) overlapping a portion of the fourth internal electrode (14 – Figure 4B, Figure 3) and first and second lead portions (15L1, 15L2 – Figure 4AEC) extending from the first 10body portion toward the fifth and sixth surfaces of the capacitor body (10e, 10f - Figure 4AEC), respectively, 
wherein the second internal electrode (12 – Figure 4A) includes a second body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), and 
10wherein the third internal electrode (13 – Figure 4A) includes a third body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B).
Kobayashi does not disclose the second internal electrode has a third lead portion extending from the second body portion toward the third surface of the capacitor body, and the third internal electrode has a fourth lead portion extending from the third body portion toward the fourth surface of the capacitor body.
	Takashima discloses the second internal electrode (19 – Figure 5) has a third lead portion (26 – Figure 5) extending from the second body portion (25 – Figure 5) toward the third surface of the capacitor body (Figure 5), and the third internal electrode (20 – Figure 5) has a fourth lead portion (28 – Figure 5) extending from the third body portion toward the fourth surface of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 12, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the first internal electrode (15 – Figure 4A) includes a first body portion (15B – Figure 4AEC) overlapping a portion of the fourth internal electrode (14 – Figure 4B, Figure 3) and first and second lead portions (15L1, 15L2 – Figure 4AEC) extending from the first 10body portion toward the fifth and sixth surfaces of the capacitor body (10e, 10f - Figure 4AEC), respectively, 
wherein the second internal electrode (12 – Figure 4A) includes a second body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), and 10wherein the third internal electrode (13 – Figure 4A) includes a third body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), and 
wherein the fourth internal electrode (14 – Figure 4B) includes a 4-1 internal electrode (14A – Figure 7B, ¶88) and a 4-2 internal electrode (14B – Figure 7B, ¶88) disposed on the second dielectric layer (11 – Figure 7B) and spaced apart from each other in a direction perpendicular to the third and fourth surfaces of the capacitor body (10c, 10d – Figure 7B).
Kobayashi does not disclose the second internal electrode has a third lead portion extending from the second body portion toward the third surface of the capacitor body, and the third internal electrode has a fourth lead portion extending from the third body portion toward the fourth surface of the capacitor body.
Takashima discloses the second internal electrode (19 – Figure 5) has a third lead portion (26 – Figure 5) extending from the second body portion (25 – Figure 5) toward the third surface of the capacitor body (Figure 5), and the third internal electrode (20 – Figure 5) has a fourth lead portion (28 – Figure 5) extending from the third body portion toward the fourth surface of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 14, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the first internal electrode (15 – Figure 4A) includes a first body portion (15B – Figure 4AEC) overlapping a portion of the fourth internal electrode (14 – Figure 4B, Figure 3) and first and second lead portions (15L1, 15L2 – Figure 4AEC) extending from the first 10body portion toward the fifth and sixth surfaces of the capacitor body (10e, 10f - Figure 4AEC), respectively, 
wherein the second internal electrode (12 – Figure 4A) includes a second body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), and 
10wherein the third internal electrode (13 – Figure 4A) includes a third body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B),
and wherein the fourth internal electrode (14 – Figure 4B) has both front ends in a direction perpendicular to the fifth and sixth surfaces 15of the capacitor body (10e, 10f – Figure 4b) and configured to be flat (Figure 4B).
Kobayashi does not disclose the second internal electrode has a third lead portion extending from the second body portion toward the third surface of the capacitor body, and the third internal electrode has a fourth lead portion extending from the third body portion toward the fourth surface of the capacitor body.
Takashima discloses the second internal electrode (19 – Figure 5) has a third lead portion (26 – Figure 5) extending from the second body portion (25 – Figure 5) toward the third surface of the capacitor body (Figure 5), and the third internal electrode (20 – Figure 5) has a fourth lead portion (28 – Figure 5) extending from the third body portion toward the fourth surface of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 15, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the first internal electrode (15 – Figure 4A) includes a first body portion (15B – Figure 4AEC) overlapping a portion of the fourth internal electrode (14 – Figure 4B, Figure 3) and first and second lead portions (15L1, 15L2 – Figure 4AEC) extending from the first 10body portion toward the fifth and sixth surfaces of the capacitor body (10e, 10f - Figure 4AEC), respectively, 
wherein the second internal electrode (12 – Figure 4A) includes a second body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), and 
10wherein the third internal electrode (13 – Figure 4A) includes a third body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B).
Kobayashi does not disclose wherein the second internal electrode has a third lead portion extending from the second body portion toward the third surface of the capacitor body and at least one 15first cutout portion at a front end, adjacent to the third surface of the capacitor body in a direction perpendicular to the third surface of the capacitor body, and 
wherein the third internal electrode has a fourth lead portion extending from the third body portion toward the fourth surface of the capacitor body and has at least one second cutout portion at a front end, adjacent to the fourth 20surface of the capacitor body in a direction perpendicular to the fourth surface of the capacitor body.
Takashima discloses wherein a second internal electrode (19 – Figure 5, ¶83) has a third lead portion (26 – Figure 5) extending from the second body portion (25 – Figure 5) toward the third surface of the capacitor body (Figure 5), and has at least one first cutout portion at a front end (Figure 5), adjacent to the third surface of the capacitor body (6 – Figure 5, ¶83) in a direction perpendicular to the third surface of the capacitor body (Figure 5), and
wherein a third internal electrode (20 – Figure 5, ¶83) has a fourth lead portion (28 – Figure 5) extending from the third body portion (27 – Figure 5) toward the fourth surface of the capacitor body (Figure 5), and has at least one second cutout portion at a front end (Figure 5), adjacent to the fourth surface of the capacitor body (7 – Figure 5, ¶82) in a direction perpendicular to the fourth surface of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 16, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the first internal electrode (15 – Figure 4A) includes a first body portion (15B – Figure 4AEC) overlapping a portion of the fourth internal electrode (14 – Figure 4B, Figure 3) and first and second lead portions (15L1, 15L2 – Figure 4AEC) extending from the first 10body portion toward the fifth and sixth surfaces of the capacitor body (10e, 10f - Figure 4AEC), respectively, 
wherein the second internal electrode (12 – Figure 4A) includes a second body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), and 
10wherein the third internal electrode (13 – Figure 4A) includes a third body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B) and 
wherein the fourth internal electrode (14 – Figure 4B) includes a 4-1 internal electrode (14A – Figure 7B, ¶88) and a 4-2 internal electrode (14B – Figure 7B, ¶88) disposed on the second dielectric layer (11 – Figure 7B) and spaced apart from each other in a direction perpendicular to the third and fourth surfaces of the capacitor body (10c, 10d – Figure 7B).
Kobayashi does not disclose wherein the second internal electrode has a third lead portion extending from the second body portion toward the third surface of the capacitor body and at least one 15first cutout portion at a front end, adjacent to the third surface of the capacitor body in a direction perpendicular to the third surface of the capacitor body, and 
wherein the third internal electrode has a fourth lead portion extending from the third body portion toward the fourth surface of the capacitor body and has at least one second cutout portion at a front end, adjacent to the fourth 20surface of the capacitor body in a direction perpendicular to the fourth surface of the capacitor body.
Takashima discloses wherein a second internal electrode (19 – Figure 5, ¶83) has a third lead portion (26 – Figure 5) extending from the second body portion (25 – Figure 5) toward the third surface of the capacitor body (Figure 5), and has at least one first cutout portion at a front end (Figure 5), adjacent to the third surface of the capacitor body (6 – Figure 5, ¶83) in a direction perpendicular to the third surface of the capacitor body (Figure 5), and
wherein a third internal electrode (20 – Figure 5, ¶83) has a fourth lead portion (28 – Figure 5) extending from the third body portion (27 – Figure 5) toward the fourth surface of the capacitor body (Figure 5), and has at least one second cutout portion at a front end (Figure 5), adjacent to the fourth surface of the capacitor body (7 – Figure 5, ¶82) in a direction perpendicular to the fourth surface of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 18, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the first internal electrode (15 – Figure 4A) includes a first body portion (15B – Figure 4AEC) overlapping a portion of the fourth internal electrode (14 – Figure 4B, Figure 3) and first and second lead portions (15L1, 15L2 – Figure 4AEC) extending from the first 10body portion toward the fifth and sixth surfaces of the capacitor body (10e, 10f - Figure 4AEC), respectively, 
wherein the second internal electrode (12 – Figure 4A) includes a second body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), and 
10wherein the third internal electrode (13 – Figure 4A) includes a third body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B) and 
wherein the fourth internal electrode (14 – Figure 4B) has both front ends in a direction perpendicular to the fifth and sixth surfaces 15of the capacitor body (10e, 10f – Figure 4b) and configured to be flat (Figure 4B).
Kobayashi does not disclose wherein the second internal electrode has a third lead portion extending from the second body portion toward the third surface of the capacitor body and at least one 15first cutout portion at a front end, adjacent to the third surface of the capacitor body in a direction perpendicular to the third surface of the capacitor body, and 
wherein the third internal electrode has a fourth lead portion extending from the third body portion toward the fourth surface of the capacitor body and has at least one second cutout portion at a front end, adjacent to the fourth 20surface of the capacitor body in a direction perpendicular to the fourth surface of the capacitor body.
Takashima discloses wherein a second internal electrode (19 – Figure 5, ¶83) has a third lead portion (26 – Figure 5) extending from the second body portion (25 – Figure 5) toward the third surface of the capacitor body (Figure 5), and has at least one first cutout portion at a front end (Figure 5), adjacent to the third surface of the capacitor body (6 – Figure 5, ¶83) in a direction perpendicular to the third surface of the capacitor body (Figure 5), and
wherein a third internal electrode (20 – Figure 5, ¶83) has a fourth lead portion (28 – Figure 5) extending from the third body portion (27 – Figure 5) toward the fourth surface of the capacitor body (Figure 5), and has at least one second cutout portion at a front end (Figure 5), adjacent to the fourth surface of the capacitor body (7 – Figure 5, ¶82) in a direction perpendicular to the fourth surface of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 20, Kobayashi discloses a multilayer capacitor, comprising: DB1/ 120367657.1 
Page 34a capacitor body (10 – Figure 3) including a dielectric layer (11 – Figure 3, Figure 4) and first and second internal electrode layers (15, 12, 13 - Figure 4A, 14 - Figure 4B) respectively disposed on opposing surfaces of the dielectric layer (Figure 3, Figure 4); and 
first to third external electrodes (18, 16, 17 – Figure 3) disposed on the 5capacitor body and spaced apart from each other, 
wherein the first internal electrode layer includes first to third internal electrodes (15, 12, 13 – Figure 4A) respectively connected to the first to third external electrodes (Figure 4A), and 
the second internal electrode layer (14 - Figure 4B) is spaced apart from 10an outer surface of the capacitor body (Figure 4B), and overlaps with each of the first to third internal electrodes in a stacking direction of the first and second internal electrode layers (Figure 3),
wherein the second internal electrode (12 – Figure 4A) includes:
a second body portion (body of 12 – Figure 4A) overlapping a protion of the second electrode layer (14 – Figure 4); and
wherein the third internal electrode (13 – Figure 4A) includes:
a third body portion (body of 13 – Figure 4A) overlapping a portion of the second electrode layer (14 – Figure 4); and
wherein each of the second and third internal electrodes (12, 13 – Figure 4) has a length which is less than ½ a length of the capacitor body in a length direction of the capacitor body (Figure 4).
Kobayashi does not disclose a second lead portion extending from the second body portion and connecting the second body portion to the second external electrode,
a third lead portion extending from the third body portion and connecting the third body portion to the third external electrode.
Takashima discloses a second lead portion (26 – Figure 5) extending from the second body portion (25 – Figure 5) and connecting the second body portion to the second external electrode (9 – Figure 5, ¶76),
a third lead portion (28 – Figure 5) extending from the third body portion (27 – Figure 5) and connecting the third body portion to the third external electrode (10 – Figure 5, ¶76).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
In re claim 21, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 20, as explained above. Kobayashi further discloses the 15first internal electrode (15 – Figure 4A) includes: 
a first body portion (15B – Figure 4AEC) overlapping a portion of the second electrode layer (14 – Figure 4B, Figure 3); and 
a first lead portion (15L1 – Figure 4AEC) extending from the first body portion and connecting the first body portion to the first external 20electrode (18 – Figure 4AEC).
In re claim 24, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 20, as explained above. Kobayashi further discloses wherein the second internal electrode layer includes a first portion (14A – Figure 7B) and a second portion (14B – Figure 7B) spaced apart from each other, 
the first portion of the second internal electrode layer (14A – Figure 7B) 20overlaps with each of the first and second internal electrodes (15, 12 – Figure 8) in the stacking direction of the first and second internal electrode layers (Figure 8), and 
the second portion of the second internal electrode layer (14B – Figure 7B) overlaps with each of the first and third internal electrodes (15, 13 – Figure 8) 25in the stacking direction of the first and second internal DB1/ 120367657.1 Page 36electrode layers (Figure 8).



Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Publication 2021/0027949) in view of Takashima et al. (US Publication 2009/0154055) and in further view of Nakano et al. (US Publication 2008/0130198).
In re claim 6, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi does not disclose wherein the fourth internal electrode includes first and second grooves in both front ends in a direction perpendicular to the fifth and sixth surfaces of the capacitor body, respectively.
Nakano discloses a floating electrode that includes first and second grooves (30, 31 – Figure 12, ¶72) in both front ends in a direction perpendicular to the fifth and sixth surfaces of the capacitor body, respectively (5, 6 – Figure 12, ¶4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the groove portions as described by Nakano to suppress a force effect that causes the substrate on which the multilayer ceramic capacitor is mounted to bend (¶27 – Nakano). 
In re claim 23, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 20, as explained above. Kobayashi does not disclose the second internal electrode layer includes a groove overlapping a lead portion of the first internal electrode in the stacking direction of the first and second internal electrode layers.
Nakano discloses a floating electrode that includes a groove(30, 31 – Figure 8, Figure 12, ¶72) overlapping a lead portion of an opposing internal electrode (3a – Figure 4, ¶4) in the stacking direction of the two internal electrode layers (Figure 4, Figure 8, Figure 12).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the groove portions as described by Nakano to suppress a force effect that causes the substrate on which the multilayer ceramic capacitor is mounted to bend (¶27 – Nakano). 


Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Publication 2021/0027949) in view of Takashima et al. (US Publication 2009/0154055) and in further view of Nakano et al. (US Publication 2008/0130198).
In re claim 13, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the first internal electrode (15 – Figure 4A) includes a first body portion (15B – Figure 4AEC) overlapping a portion of the fourth internal electrode (14 – Figure 4B, Figure 3) and first and second lead portions (15L1, 15L2 – Figure 4AEC) extending from the first 10body portion toward the fifth and sixth surfaces of the capacitor body (10e, 10f - Figure 4AEC), respectively, 
wherein the second internal electrode (12 – Figure 4A) includes a second body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), and 
10wherein the third internal electrode (13 – Figure 4A) includes a third body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B).
Kobayashi does not disclose the second internal electrode has a third lead portion extending from the second body portion toward the third surface of the capacitor body, and the third internal electrode has a fourth lead portion extending from the third body portion toward the fourth surface of the capacitor body.
Takashima discloses the second internal electrode (19 – Figure 5) has a third lead portion (26 – Figure 5) extending from the second body portion (25 – Figure 5) toward the third surface of the capacitor body (Figure 5), and the third internal electrode (20 – Figure 5) has a fourth lead portion (28 – Figure 5) extending from the third body portion toward the fourth surface of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
Kobayashi does not disclose wherein the fourth internal electrode includes first and second grooves in both front ends in a direction perpendicular to the fifth and sixth surfaces of the capacitor body, respectively.
Nakano discloses a floating electrode that includes first and second grooves (30, 31 – Figure 12, ¶72) in both front ends in a direction perpendicular to the fifth and sixth surfaces of the capacitor body, respectively (5, 6 – Figure 12, ¶4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the groove portions as described by Nakano to suppress a force effect that causes the substrate on which the multilayer ceramic capacitor is mounted to bend (¶27 – Nakano). 
In re claim 17, Kobayashi in view of Takashima discloses the multilayer capacitor of claim 1, as explained above. Kobayashi further discloses wherein the first internal electrode (15 – Figure 4A) includes a first body portion (15B – Figure 4AEC) overlapping a portion of the fourth internal electrode (14 – Figure 4B, Figure 3) and first and second lead portions (15L1, 15L2 – Figure 4AEC) extending from the first 10body portion toward the fifth and sixth surfaces of the capacitor body (10e, 10f - Figure 4AEC), respectively, 
wherein the second internal electrode (12 – Figure 4A) includes a second body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B), and 
10wherein the third internal electrode (13 – Figure 4A) includes a third body portion overlapping a portion of the fourth internal electrode (14 – Figure 3, Figure 4B) and 
wherein the fourth internal electrode (14 – Figure 4B) includes a 4-1 internal electrode (14A – Figure 7B, ¶88) and a 4-2 internal electrode (14B – Figure 7B, ¶88) disposed on the second dielectric layer (11 – Figure 7B) and spaced apart from each other in a direction perpendicular to the third and fourth surfaces of the capacitor body (10c, 10d – Figure 7B).
Kobayashi does not disclose wherein the second internal electrode has a third lead portion extending from the second body portion toward the third surface of the capacitor body and at least one 15first cutout portion at a front end, adjacent to the third surface of the capacitor body in a direction perpendicular to the third surface of the capacitor body, and 
wherein the third internal electrode has a fourth lead portion extending from the third body portion toward the fourth surface of the capacitor body and has at least one second cutout portion at a front end, adjacent to the fourth 20surface of the capacitor body in a direction perpendicular to the fourth surface of the capacitor body.
Takashima discloses wherein a second internal electrode (19 – Figure 5, ¶83) has a third lead portion (26 – Figure 5) extending from the second body portion (25 – Figure 5) toward the third surface of the capacitor body (Figure 5), and has at least one first cutout portion at a front end (Figure 5), adjacent to the third surface of the capacitor body (6 – Figure 5, ¶83) in a direction perpendicular to the third surface of the capacitor body (Figure 5), and
wherein a third internal electrode (20 – Figure 5, ¶83) has a fourth lead portion (28 – Figure 5) extending from the third body portion (27 – Figure 5) toward the fourth surface of the capacitor body (Figure 5), and has at least one second cutout portion at a front end (Figure 5), adjacent to the fourth surface of the capacitor body (7 – Figure 5, ¶82) in a direction perpendicular to the fourth surface of the capacitor body (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the lead portions as described by Takashima to achieve a device having desired balance between ESR and ESL values (¶86-87 – Takashima). 
Kobayashi does not disclose wherein the fourth internal electrode includes first and second grooves in both front ends in a direction perpendicular to the fifth and sixth surfaces of the capacitor body, respectively.
Nakano discloses a floating electrode that includes first and second grooves (30, 31 – Figure 12, ¶72) in both front ends in a direction perpendicular to the fifth and sixth surfaces of the capacitor body, respectively (5, 6 – Figure 12, ¶4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the groove portions as described by Nakano to suppress a force effect that causes the substrate on which the multilayer ceramic capacitor is mounted to bend (¶27 – Nakano). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Publication 2021/0027949) in view of Takashima et al. (US Publication 2009/0154055) and in further view of  Yoshida et al. (US Publication 2018/0226191).
In re claim 19, Kobayashi in view of Takashima discloses a board including a multilayer capacitor mounted thereon (¶15), the board comprising: and the multilayer capacitor of claim 1 (¶15, See Rejection of Claim 1).
	Kobayashi does not explicitly disclose a board having first to fourth electrode pads on an upper 20surface thereof;
A capacitor mounted on the board such that the first to fourth external electrodes are connected to the first to fourth electrode pads, respectively.
	Yoshida discloses a board (100A – Figure 9A, ¶86) having first to fourth electrode pads (L1-L4 – Figure 9A, ¶86) on an upper 20surface thereof (Figure 9);
A capacitor (1 – Figure 9B, ¶85) mounted on the board such that the first to fourth external electrodes (3, 4, 5, 6 – Figure 1, Figure 9, ¶84-86) are connected to the first to fourth electrode pads, respectively (Figure 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the circuit substrate structure as described by Yoshida to allow for the capacitor element to communicate with external electronic components. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kusano et al. (US Publication 2007/0128794)			[¶79, Figure 4]
Yamauchi et al. (US Patent 6,829,134)				[Figure 1B]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848